DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communications filed on 08/14/2020. Claims 5-24 are pending, and likewise Claims 5-24 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 5-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 13, 14, 20, 21 and of copending Application No. 16/977,049. The table below maps out the limitations of the reference application which anticipate the limitations of the instant application. Below the table, the claims and limitations that are not claimed by the reference application are addressed. 
Instant Application
Application 16/977,049
Claim 5: A computer-implemented method for estimating aspects of phrases, the method comprising
Claim 7: A computer-implemented method for processing phrases, the method comprising
receiving a text;
receiving an input text
extracting, from the received text, a first predetermined connector expression and a first pair of phrases
wherein the input text includes a plurality of phrases; extracting, based on a dependency analysis, a triplet, wherein the triplet comprises a first phrase, a second phrase, and a dependency label
the pair of phrases including a first phrase and a second phrase, the first predetermined connection expression indicating a relationship between the first phrase and the second phrase
and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase
generating a set of data, the set of data comprising the extracted pair of phrases and information indicating the relationship between the first phrase and the second phrase
wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase; generating, by an encoder, a set of vectors, wherein the set of vectors is for training a relationship estimation model, and wherein the set of vectors comprises: a first vector based on the first phrase, a second vector based on the second phrase, and a third vector based on the dependency label
and training, based on the generated set of data, a relationship estimation model for estimating the relationship based on a relationship score between a second pair of phrases, 
and generating, based on the set of vectors for training, the relationship estimation model…. determining, based on the trained relationship estimation model, a relation score, wherein the relation score defines a degree of a second dependency relationship between the received third phrase and the determined fourth phrase
the first pair of phrases and the second pair of phrases being distinct.
wherein the triplet comprises a first phrase, a second phrase……a fourth phrase, wherein the fourth phrase relates to the third phrase
Claim 6: The computer-implemented method of claim 5
Claim 7: See Claim 7 mapping to Claim 5 of the instant application above
wherein the information indicating the relationship between the first phrase and the second phrase includes the first predefined connection expression.
and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase; generating, by an encoder, a set of vectors, wherein the set of vectors is for training a relationship estimation model, and wherein the set of vectors comprises: a first vector based on the first phrase, a second vector based on the second phrase, and a third vector based on the dependency label
Claim 7: The computer-implemented method of claim 5
Claim 7: See Claim 7 mapping to Claim 5 of the instant application above
wherein the information indicating the relationship between the first phrase and the second phrase includes a relation label indicating a relationship represented by the first predefined connection expression.
wherein the triplet comprises a first phrase, a second phrase, and a dependency label, and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase…… wherein the fourth phrase relates to the third phrase based on the connection expression
Claim 8: See below table for Claim 8

Claim 9: The computer-implemented method of claim 5
Claim 7 and dependent Claim 13: See Claim 7 mapping to Claim 5 of the instant application above	
wherein the relationship estimation model is a neural network that takes as input the first phrase, the second phrase, and the information indicating the relationship between the first phrase and the second phrase for generating a relation score, and wherein the relations score indicates whether the first phrase and the second phrase indicating the relationship based on the first predefined connection expression.
Claim 13: wherein the relationship estimation model and the phase generation model use a common neural network
Claim 7: a first dependency relationship between the first phrase and the second phrase….. generating, based on the set of vectors for training, the relationship estimation model…… a fourth phrase, wherein the fourth phrase relates to the third phrase based on the connection expression; ACTIVE. 124906014.013U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated August 31, 2020 determining, based on the trained relationship estimation model, a relation score, wherein the relation score defines a degree of a second dependency relationship between the received third phrase and the determined fourth phrase
Claim 10: The computer-implemented method of claim 5
Claim 7: See Claim 7 mapping to Claim 5 of the instant application above
wherein the relations score indicates a level of closeness of the relationship between the first phrase and the second phrase based on the first predetermined expression connector
a first dependency relationship between the first phrase and the second phrase…. generating, based on the set of vectors for training, the relationship estimation model…..a fourth phrase, wherein the fourth phrase relates to the third phrase based on the connection expression; ACTIVE. 124906014.013U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated August 31, 2020 determining, based on the trained relationship estimation model, a relation score, wherein the relation score defines a degree of a second dependency relationship between the received third phrase and the determined fourth phrase
Claim 11: The computer-implemented method of claim 5
Claim 7: See Claim 7 mapping to Claim 5 of the instant application above
the method further comprising: receiving a new text as input; extracting, from the new text, the second pair of phrases and a second predetermined connector expression; 
receiving a third phrase and a connection expression; determining, based on the third phrase and the connection expression using the trained phrase generation model, a fourth phrase, wherein the fourth phrase relates to the third phrase based on the connection expression
generating, using the trained relationship estimation model, a second relations score based on the second pair of phrases and a second predetermined connector expression; and estimating, a relationship between phrases of the second pair of phrases based on the generated second relations score.
determining, based on the trained relationship estimation model, a relation score, wherein the relation score defines a degree of a second dependency relationship between the received third phrase and the determined fourth phrase
Claim 12: A system for estimating aspects of phrases, the system comprising: a processor; and a memory storing computer-executable instructions that when executed by the processor cause the system to:
Claim 14: A system for processing phrases, the system comprises: a processor; and a memory storing computer-executable instructions that when executed by the processor cause the system to:
receive a text;
receive an input text
extract, from the received text, a first predetermined connector expression and a first pair of phrases,
wherein the input text includes a plurality of phrases; extract, based on a dependency analysis, a triplet, wherein the triplet comprises a first phrase, a second phrase, and a dependency label
the pair of phrases including a first phrase and a second phrase, the ACTIVE. 124809356.014U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated August 14, 2020 first predetermined connection expression indicating a relationship between the first phrase and the second phrase
and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase
generate a set of data, the set of data comprising the extracted pair of phrases and information indicating the relationship between the first phrase and the second phrase
wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase; generate, by an encoder, a set of vectors, wherein the set of vectors is for training a relationship estimation model, and wherein the set of vectors comprises: a first vector based on the first phrase, a second vector based on the second phrase, and a third vector based on the dependency label
and train, based on the generated set of data, a relationship estimation model for estimating the relationship based on a relationship score between a second pair of phrases
and generate, based on the set of vectors for training, the relationship estimation model…. determine, based on the trained relationship estimation model, a relation score, wherein the relation score defines a degree of a second dependency relationship between the received third phrase and the determined fourth phrase
the first pair of phrases and the second pair of phrases being distinct.
wherein the triplet comprises a first phrase, a second phrase……a fourth phrase, wherein the fourth phrase relates to the third phrase
Claim 13: The system of claim 12
Claim 14: See Claim 14 mapping to Claim 12 of the instant application above
wherein the information indicating the relationship between the first phrase and the second phrase includes the first predefined connection expression.
and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase; generate, by an encoder, a set of vectors, wherein the set of vectors is for training a relationship estimation model, and wherein the set of vectors comprises: a first vector based on the first phrase, a second vector based on the second phrase, and a third vector based on the dependency label
Claim 14: The system of claim 12
Claim 14: See Claim 14 mapping to Claim 12 of the instant application above
wherein the information indicating the relationship between the first phrase and the second phrase includes a relation label indicating a relationship represented by the first predefined connection expression.
wherein the triplet comprises a first phrase, a second phrase, and a dependency label, and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase…… wherein the fourth phrase relates to the third phrase based on the connection expression
Claim 15: See below table for Claim 15

Claim 16: The system of claim 12
Claim 14 and dependent Claim 20: See Claim 14 mapping to Claim 12 of the instant application above	
wherein the relationship estimation model is a neural network that takes as input the first phrase, the second phrase, and the information indicating the relationship between the first phrase and the second phrase for generating a relation score, and wherein the relations score indicates whether the first phrase and the second phrase indicating the relationship based on the first predefined connection expression.
Claim 20: wherein the relationship estimation model and the phase generation model use a common neural network
Claim 14: a first dependency relationship between the first phrase and the second phrase….. generate, based on the set of vectors for training, the relationship estimation model…… a fourth phrase, wherein the fourth phrase relates to the third phrase based on the connection expression; ACTIVE. 124906014.013U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated August 31, 2020 determine, based on the trained relationship estimation model, a relation score, wherein the relation score defines a degree of a second dependency relationship between the received third phrase and the determined fourth phrase
Claim 17: The system of claim 12
Claim 14: See Claim 14 mapping to Claim 12 of the instant application above
wherein the relations score indicates a level of closeness of the relationship between the first phrase and the second phrase based on the first predetermined expression connector
a first dependency relationship between the first phrase and the second phrase…. generate, based on the set of vectors for training, the relationship estimation model…..a fourth phrase, wherein the fourth phrase relates to the third phrase based on the connection expression; ACTIVE. 124906014.013U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated August 31, 2020 determine, based on the trained relationship estimation model, a relation score, wherein the relation score defines a degree of a second dependency relationship between the received third phrase and the determined fourth phrase
Claim 18: The system of claim 12
Claim 14: See Claim 14 mapping to Claim 12 of the instant application above
the method further comprising: receive a new text as input; extract, from the new text, the second pair of phrases and a second predetermined connector expression; 
receive a third phrase and a connection expression; determine, based on the third phrase and the connection expression using the trained phrase generation model, a fourth phrase, wherein the fourth phrase relates to the third phrase based on the connection expression
generate, using the trained relationship estimation model, a second relations score based on the second pair of phrases and a second predetermined connector expression; and estimating, a relationship between phrases of the second pair of phrases based on the generated second relations score.
determine, based on the trained relationship estimation model, a relation score, wherein the relation score defines a degree of a second dependency relationship between the received third phrase and the determined fourth phrase
Claim 19: A computer-readable non-transitory recording medium storing computer- executable instructions that when executed by a processor cause a computer system to:
Claim 21: A computer-readable non-transitory recording medium storing computer- executable instructions that when executed by a processor cause a computer system to:
receive a text;
receive an input text
extract, from the received text, a first predetermined connector expression and a first pair of phrases,
wherein the input text includes a plurality of phrases; extract, based on a dependency analysis, a triplet, wherein the triplet comprises a first phrase, a second phrase, and a dependency label
the pair of phrases including a first phrase and a second phrase, the ACTIVE. 124809356.014U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated August 14, 2020 first predetermined connection expression indicating a relationship between the first phrase and the second phrase
and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase
generate a set of data, the set of data comprising the extracted pair of phrases and information indicating the relationship between the first phrase and the second phrase
wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase; generate, by an encoder, a set of vectors, wherein the set of vectors is for training a relationship estimation model, and wherein the set of vectors comprises: a first vector based on the first phrase, a second vector based on the second phrase, and a third vector based on the dependency label
and train, based on the generated set of data, a relationship estimation model for estimating the relationship based on a relationship score between a second pair of phrases
and generate, based on the set of vectors for training, the relationship estimation model…. determine, based on the trained relationship estimation model, a relation score, wherein the relation score defines a degree of a second dependency relationship between the received third phrase and the determined fourth phrase
the first pair of phrases and the second pair of phrases being distinct.
wherein the triplet comprises a first phrase, a second phrase……a fourth phrase, wherein the fourth phrase relates to the third phrase
Claim 20: The computer-readable non-transitory recording medium of claim 19
Claim 21: See Claim 21 mapping to Claim 19 of the instant application above
wherein the information indicating the relationship between the first phrase and the second phrase includes the first predefined connection expression.
and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase; generate, by an encoder, a set of vectors, wherein the set of vectors is for training a relationship estimation model, and wherein the set of vectors comprises: a first vector based on the first phrase, a second vector based on the second phrase, and a third vector based on the dependency label
Claim 21: The computer-readable non-transitory recording medium of claim 19
Claim 21: See Claim 21 mapping to Claim 19 of the instant application above
wherein the information indicating the relationship between the first phrase and the second phrase includes a relation label indicating a relationship represented by the first predefined connection expression.
wherein the triplet comprises a first phrase, a second phrase, and a dependency label, and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase…… wherein the fourth phrase relates to the third phrase based on the connection expression
Claim 22: See below table for Claim 15

Claim 23: The computer-readable non-transitory recording medium of claim 19
Claim 21 and dependent Claim 26: See Claim 21 mapping to Claim 19 of the instant application above	
wherein the relationship estimation model is a neural network that takes as input the first phrase, the second phrase, and the information indicating the relationship between the first phrase and the second phrase for generating a relation score, and wherein the relations score indicates whether the first phrase and the second phrase indicating the relationship based on the first predefined connection expression.
Claim 26: wherein the relationship estimation model and the phase generation model share a common neural network.
Claim 21: a first dependency relationship between the first phrase and the second phrase….. generate, based on the set of vectors for training, the relationship estimation model…… a fourth phrase, wherein the fourth phrase relates to the third phrase based on the connection expression; ACTIVE. 124906014.013U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated August 31, 2020 determine, based on the trained relationship estimation model, a relation score, wherein the relation score defines a degree of a second dependency relationship between the received third phrase and the determined fourth phrase
Claim 24: The computer-readable non-transitory recording medium of claim 19
Claim 21: See Claim 21 mapping to Claim 19 of the instant application above
wherein the relations score indicates a level of closeness of the relationship between the first phrase and the second phrase based on the first predetermined expression connector
a first dependency relationship between the first phrase and the second phrase…. generate, based on the set of vectors for training, the relationship estimation model…..a fourth phrase, wherein the fourth phrase relates to the third phrase based on the connection expression; ACTIVE. 124906014.013U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated August 31, 2020 determine, based on the trained relationship estimation model, a relation score, wherein the relation score defines a degree of a second dependency relationship between the received third phrase and the determined fourth phrase


This is a provisional nonstatutory double patenting rejection.
Claims 8, 15 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 13, 14, 20, 21 and of copending Application No. 16/977,049 in view of Li et al. “Commonsense Knowledge Base Completion”, hereinafter Li.

Regarding Claim 8:
	Application 16/977,049 claims the limitations of Claim 5 as shown the table above, but does not claim wherein the relationship label indicating the relationship between the first phrase and the second phrase comprises at least one of: a result, a cause, and a purpose.
	In the same field of Natural Language Processing, Li teaches wherein the relationship label indicating the relationship between the first phrase and the second phrase comprises at least one of: a result, a cause, and a purpose(Pg 1449, 5.2 Word Embedding, Para 2, Ln 3-4, The tuple <soak in a hotspring, CAUSES, get pruny skin>).
	It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/977,049 with the data set of Li, as it would allow applications to query for information related to phrases in the data set(Pg 1, 1 Introduction, Para 3, Ln 10-12).

	Regarding Claim 15:
Application 16/977,049 claims the limitations of Claim 12 as shown the table above, but does not claim wherein the relationship label indicating the relationship between the first phrase and the second phrase comprises at least one of: a result, a cause, and a purpose.
	In the same field of Natural Language Processing, Li teaches wherein the relationship label indicating the relationship between the first phrase and the second phrase comprises at least one of: a result, a cause, and a purpose(Pg 1449, 5.2 Word Embedding, Para 2, Ln 3-4, The tuple <soak in a hotspring, CAUSES, get pruny skin>).
	It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/977,049 with the data set of Li, as it would allow applications to query for information related to phrases in the data set(Pg 1, 1 Introduction, Para 3, Ln 10-12).

	Regarding Claim 22:
Application 16/977,049 claims the limitations of Claim 19 as shown the table above, but does not claim wherein the relationship label indicating the relationship between the first phrase and the second phrase comprises at least one of: a result, a cause, and a purpose.
	In the same field of Natural Language Processing, Li teaches wherein the relationship label indicating the relationship between the first phrase and the second phrase comprises at least one of: a result, a cause, and a purpose(Pg 1449, 5.2 Word Embedding, Para 2, Ln 3-4, The tuple <soak in a hotspring, CAUSES, get pruny skin>).
	It would have been obvious for one skilled in the art, at the effective time of filling, to modify 16/977,049 with the data set of Li, as it would allow applications to query for information related to phrases in the data set(Pg 1, 1 Introduction, Para 3, Ln 10-12).

This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-8, 10-15, 16-22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent Claims 5, 12 and 19 recites “receiving a text;”, “extracting, from the received text, a first predetermined connector expression and a first pair of phrases, the pair of phrases including a first phrase and a second phrase, the first predetermined connection expression indicating a relationship between the first phrase and the second phrase;”, “generating a set of data, the set of data comprising the extracted pair of phrases and information indicating the relationship between the first phrase and the second phrase;”, “and training, based on the generated set of data, a relationship estimation model for estimating the relationship based on a relationship score between a second pair of phrases” and  “the first pair of phrases and the second pair of phrases being distinct”.
	Claim 12 also recites “a processor; and a memory storing computer-executable instructions that when executed by the processor cause the system to:” and Claim 19 also recites “A computer-readable non-transitory recording medium storing computer- executable instructions that when executed by a processor cause a computer system to”.
	The limitations “receiving a text;”, “extracting, from the received text, a first predetermined connector expression and a first pair of phrases, the pair of phrases including a first phrase and a second phrase, the first predetermined connection expression indicating a relationship between the first phrase and the second phrase;”, “generating a set of data, the set of data comprising the extracted pair of phrases and information indicating the relationship between the first phrase and the second phrase;”, “and training, based on the generated set of data, a relationship estimation model for estimating the relationship based on a relationship score between a second pair of phrases” and  “the first pair of phrases and the second pair of phrases being distinct” as drafted, covers a mental process, as this could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. Claim 12 recites “a processor; and a memory storing computer-executable instructions that when executed by the processor cause the system to:”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea.  Claim 19 recites “A computer-readable non-transitory recording medium storing computer- executable instructions that when executed by a processor cause a computer system to”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. Claim 5 does not contain any additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 12 and 19 do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 5, 12 and 19 do not recite any additional limitations. The claims as drafted, are not patent eligible. 

Claims 6, 13, and 20 recite the additional limitations of “wherein the information indicating the relationship between the first phrase and the second phrase includes the first predefined connection expression”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 6, 13 and 20 do not contain any additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 6, 13 and 20 do not contain any additional limitations.

Claims 7, 14, and 21 recite the additional limitations of “wherein the information indicating the relationship between the first phrase and the second phrase includes a relation label indicating a relationship represented by the first predefined connection expression”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 7, 14, and 21 do not contain any additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 7, 14, and 21 do not contain any additional limitations.

Claims 8, 15, and 22 recite the additional limitations of “wherein the relationship label indicating the relationship between the first phrase and the second phrase comprises at least one of: a result, a cause, and a purpose”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 8, 15, and 22 do not contain any additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 8, 15, and 22 do not contain any additional limitations.

Claims 10, 17, and 24 recite the additional limitations of “wherein the relations score indicates a level of closeness of the relationship between the first phrase and the second phrase based on the first predetermined expression connector”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 10, 17, and 24 do not contain any additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 10, 17, and 24 do not contain any additional limitations.

Claims 11 and 18 recite the additional limitations of “receiving a new text as input; extracting, from the new text, the second pair of phrases and a second predetermined connector expression; generating, using the trained relationship estimation model, a second relations score based on the second pair of phrases and a second predetermined connector expression; and estimating, a relationship between phrases of the second pair of phrases based on the generated second relations score”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 11 and 18 do not contain any additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 11 and 18 do not contain any additional limitations.

Claims 9, 15 and 23 were not rejected under 35 USC 101 for the following reasons: 
Claims 9, 15 and 23 recite “wherein the relationship estimation model is a neural network that takes as input the first phrase, the second phrase, and the information... generating a relation score”. The use of the neural network causes the computer implementation to be necessary, and causes the limitations to be something that cannot be done by hand or with pen and paper. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. “Commonsense Knowledge Base Completion”, hereinafter Li.

Regarding Claim 5:
Li teaches a computer-implemented method for estimating aspects of phrases, the method comprising: receiving a text(Pg 1449, 5.1 Task Design, Ln 1-3, Open Mind Common Sense (OMCS) entries in the ConceptNet 5 dataset); 
extracting, from the received text, a first predetermined connector expression and a first pair of phrases, the pair of phrases including a first phrase and a second phrase, the first predetermined connection expression indicating a relationship between the first phrase and the second phrase(Pg 1449, 5.1 Task Design, Ln 1-3, The tuples are obtained from the Open Mind Common Sense (OMCS) entries in the ConceptNet 5 dataset. Pg 1445, 1 Introduction, Para 3, Ln 5-7, ConceptNet contains tuples consisting of a left term, a relation, and a right term); 
generating a set of data, the set of data comprising the extracted pair of phrases and information indicating the relationship between the first phrase and the second phrase(Pg 1449, 5.1 Task Design, Ln 6-8, The next most confident 600 tuples (i.e., those numbered 1201–1800) were used to build a development set (DEV1). Pg 1449, 5.2 Word Embedding, Para 2, Ln 3-4, The tuple <soak in a hotspring, CAUSES, get pruny skin>); 
and training, based on the generated set of data, a relationship estimation model for estimating the relationship based on a relationship score between a second pair of phrases, the first pair of phrases and the second pair of phrases being distinct(Pg 1450, 5.4 Training and Tuning, Ln 1-3, We used AdaGrad (Duchi et al., 2011) for optimization, training for 20 epochs through the training tuples. Pg 1451, Final Results, Ln 2-4, We show the … TEST accuracies for our baselines and for the best configuration (tuned on DEV2) for each model. Pg 1445 Last 2 lines - Pg 1446 first line, To do this, we develop neural network models to embed terms and provide scores to arbitrary tuples).

Regarding Claim 6:
	Li teaches the computer-implemented method of claim 5, and Li teaches wherein the information indicating the relationship between the first phrase and the second phrase includes the first predefined connection expression(Pg 1445, 1 Introduction, Para 3, Ln 5-7, ConceptNet contains tuples consisting of a left term, a relation, and a right term).

	Regarding Claim 7:
	Li teaches the computer-implemented method of claim 5, and Li teaches wherein the information indicating the relationship between the first phrase and the second phrase includes a relation label indicating a relationship represented by the first predefined connection expression(Pg 1449, 5.2 Word Embedding, Para 2, Ln 3-4, The tuple <soak in a hotspring, CAUSES, get pruny skin>).

Regarding Claim 8:
Li teaches the computer-implemented method of claim 5, and Li teaches wherein the relationship label indicating the relationship between the first phrase and the second phrase comprises at least one of: a result, a cause, and a purpose(Pg 1449, 5.2 Word Embedding, Para 2, Ln 3-4, The tuple <soak in a hotspring, CAUSES, get pruny skin>).

Regarding Claim 9:
Li teaches the computer-implemented method of claim 5, and Li teaches wherein the relationship estimation model is a neural network that takes as input the first phrase, the second phrase, and the information indicating the relationship between the first phrase and the second phrase for generating a relation score(Pg 1445 Last 2 lines - Pg 1446 first line, To do this, we develop neural network models to embed terms and provide scores to arbitrary tuples. Pg 1445, 1 Introduction, para 4, Ln 1-2, To do this, we develop neural network models), 
and wherein the relations score indicates whether the first phrase and the second phrase indicating the relationship based on the first predefined connection expression(Pg 1453, 7.3, Para 1, Ln 12-17, The annotator assigned a quality score to each tuple, using the same 0-4 annotation scheme as Speer et al. (2010): 0 (“Doesn’t make sense”), 1 (“Not true”), 2 (“Opinion/Don’t know”), 3 (“Sometimes true”), and 4 (“Generally true”). Pg 1445 Last 2 lines - Pg 1446 first line, To do this, we develop neural network models to embed terms and provide scores to arbitrary tuples).

Regarding Claim 10:
Li teaches the computer-implemented method of claim 5, and Li teaches wherein the relations score indicates a level of closeness of the relationship between the first phrase and the second phrase based on the first predetermined expression connector(Pg 1453, 7.3, Para 1, Ln 12-17, The annotator assigned a quality score to each tuple, using the same 0-4 annotation scheme as Speer et al. (2010): 0 (“Doesn’t make sense”), 1 (“Not true”), 2 (“Opinion/Don’t know”), 3 (“Sometimes true”), and 4 (“Generally true”). Pg 1445 Last 2 lines - Pg 1446 first line, To do this, we develop neural network models to embed terms and provide scores to arbitrary tuples).

Regarding Claim 11:
Li teaches the computer-implemented method of claim 5, and Li teaches the method further comprising: receiving a new text as input; extracting, from the new text, the second pair of phrases and a second predetermined connector expression(Pg 1449, 5.1 Task Design, Para 1, Ln 4-6, The most confident 1200 tuples were reserved for creating our test set (TEST). Pg 1445, 1 Introduction, Para 3, Ln 5-7, ConceptNet contains tuples consisting of a left term, a relation, and a right term); 
generating, using the trained relationship estimation model, a second relations score based on the second pair of phrases and a second predetermined connector expression(Pg 1449, 5.1 Task Design, Para 1, Ln 4-6, The most confident 1200 tuples were reserved for creating our test set (TEST). Pg 1445, 1 Introduction, Para 3, Ln 5-7, ConceptNet contains tuples consisting of a left term, a relation, and a right term. Pg 1445 Last 2 lines - Pg 1446 first line, To do this, we develop neural network models to embed terms and provide scores to arbitrary tuples); 
and estimating, a relationship between phrases of the second pair of phrases based on the generated second relations score(Pg 1445, Abstract, Ln 9-13, We develop neural network models for scoring tuples on arbitrary phrases and evaluate them by their ability to distinguish true held-out tuples from false ones. Distinguishing a tuple as true, estimates that the relation is the same as the one given).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, and further in view of Otsuka et al. (JP 2016170636 A).

Regarding Claim 12:
A system for estimating aspects of phrases, receive a text(Pg 1449, 5.1 Task Design, Ln 1-3, Open Mind Common Sense (OMCS) entries in the ConceptNet 5 dataset); 
extract, from the received text, a first predetermined connector expression and a first pair of phrases, the pair of phrases including a first phrase and a second phrase, the ACTIVE. 124809356.014U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated August 14, 2020 first predetermined connection expression indicating a relationship between the first phrase and the second phrase(Pg 1449, 5.1 Task Design, Ln 1-3, The tuples are obtained from the Open Mind Common Sense (OMCS) entries in the ConceptNet 5 dataset. Pg 1445, 1 Introduction, Para 3, Ln 5-7, ConceptNet contains tuples consisting of a left term, a relation, and a right term); 
generate a set of data, the set of data comprising the extracted pair of phrases and information indicating the relationship between the first phrase and the second phrase(Pg 1449, 5.1 Task Design, Ln 6-8, The next most confident 600 tuples (i.e., those numbered 1201–1800) were used to build a development set (DEV1). Pg 1449, 5.2 Word Embedding, Para 2, Ln 3-4, The tuple <soak in a hotspring, CAUSES, get pruny skin>); 
and train, based on the generated set of data, a relationship estimation model for estimating the relationship based on a relationship score between a second pair of phrases, the first pair of phrases and the second pair of phrases being distinct(Pg 1450, 5.4 Training and Tuning, Ln 1-3, We used AdaGrad (Duchi et al., 2011) for optimization, training for 20 epochs through the training tuples. Pg 1451, Final Results, Ln 2-4, We show the … TEST accuracies for our baselines and for the best configuration (tuned on DEV2) for each model. Pg 1445 Last 2 lines - Pg 1446 first line, To do this, we develop neural network models to embed terms and provide scores to arbitrary tuples).
Li does not teach the system comprising: a processor; and a memory storing computer-executable instructions that when executed by the processor cause the system to.
In the same field of Natural Language Processing, Otsuka teaches the system comprising: a processor; and a memory storing computer-executable instructions that when executed by the processor cause the system to(Para [0024], Ln 4-6 including a CPU, a RAM, and a ROM that stores a program and various data for executing a connection relationship estimation processing routine).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Li with the computer components of Otsuka, as it allows the processing routine to be executed(Para [0024], Ln 4-6).

Regarding Claim 13:
The combination of Li and Otsuka teaches the system of claim 12,and Li teaches wherein the information indicating the relationship between the first phrase and the second phrase includes the first predefined connection expression(Pg 1445, 1 Introduction, Para 3, Ln 5-7, ConceptNet contains tuples consisting of a left term, a relation, and a right term).

Regarding Claim 14:
The combination of Li and Otsuka teaches the system of claim 12, and Li teaches wherein the information indicating the relationship between the first phrase and the second phrase includes a relation label indicating a relationship represented by the first predefined connection expression(Pg 1449, 5.2 Word Embedding, Para 2, Ln 3-4, The tuple <soak in a hotspring, CAUSES, get pruny skin>).

Regarding Claim 15:
The combination of Li and Otsuka teaches the system of claim 12, and Li teaches wherein the relationship label indicating the relationship between the first phrase and the second phrase comprises at least one of. a result, a cause, and a purpose(Pg 1449, 5.2 Word Embedding, Para 2, Ln 3-4, The tuple <soak in a hotspring, CAUSES, get pruny skin>).

Regarding Claim 16:
The combination of Li and Otsuka teaches the system of claim 12, and Li teaches wherein the relationship estimation model is a neural network that takes as input the first phrase, the second phrase, and the information indicating the relationship between the first phrase and the second phrase for generating a relation score(Pg 1445 Last 2 lines - Pg 1446 first line, To do this, we develop neural network models to embed terms and provide scores to arbitrary tuples. Pg 1445, 1 Introduction, para 4, Ln 1-2, To do this, we develop neural network models), 
and wherein the relations score indicates whether the first phrase and the second phrase indicating the relationship based on the first predefined connection expression(Pg 1453, 7.3, Para 1, Ln 12-17, The annotator assigned a quality score to each tuple, using the same 0-4 annotation scheme as Speer et al. (2010): 0 (“Doesn’t make sense”), 1 (“Not true”), 2 (“Opinion/Don’t know”), 3 (“Sometimes true”), and 4 (“Generally true”). Pg 1445 Last 2 lines - Pg 1446 first line, To do this, we develop neural network models to embed terms and provide scores to arbitrary tuples).

Regarding Claim 17:
The combination of Li and Otsuka teaches the system of claim 12, and Li teaches wherein the relations score indicates a level of closeness of the relationship between the first phrase and the second phrase based on the first predetermined expression connector(Pg 1453, 7.3, Para 1, Ln 12-17, The annotator assigned a quality score to each tuple, using the same 0-4 annotation scheme as Speer et al. (2010): 0 (“Doesn’t make sense”), 1 (“Not true”), 2 (“Opinion/Don’t know”), 3 (“Sometimes true”), and 4 (“Generally true”). Pg 1445 Last 2 lines - Pg 1446 first line, To do this, we develop neural network models to embed terms and provide scores to arbitrary tuples).

Regarding Claim 18:
The combination of Li and Otsuka teaches the system of claim 12, and Li teaches the computer-executable instructions when executed further cause the system to: receive a new text as input; extract, from the new text, the second pair of phrases and a second predetermined connector expression(Pg 1449, 5.1 Task Design, Para 1, Ln 4-6, The most confident 1200 tuples were reserved for creating our test set (TEST). Pg 1445, 1 Introduction, Para 3, Ln 5-7, ConceptNet contains tuples consisting of a left term, a relation, and a right term); 
generate, using the trained relationship estimation model, a second relations score based on the second pair of phrases and a second predetermined connector expression(Pg 1449, 5.1 Task Design, Para 1, Ln 4-6, The most confident 1200 tuples were reserved for creating our test set (TEST). Pg 1445, 1 Introduction, Para 3, Ln 5-7, ConceptNet contains tuples consisting of a left term, a relation, and a right term. Pg 1445 Last 2 lines - Pg 1446 first line, To do this, we develop neural network models to embed terms and provide scores to arbitrary tuples); 
and estimate, a relationship between phrases of the second pair of phrases based on the generated second relations score(Pg 1445, Abstract, Ln 9-13, We develop neural network models for scoring tuples on arbitrary phrases and evaluate them by their ability to distinguish true held-out tuples from false ones. Distinguishing a tuple as true, estimates that the relation is the same as the one given).

Regarding Claim 19:
Li teaches receive a text(Pg 1449, 5.1 Task Design, Ln 1-3, Open Mind Common Sense (OMCS) entries in the ConceptNet 5 dataset); 
extract, from the received text, a first predetermined connector expression and a first pair of phrases, the pair of phrases including a first phrase and a second phrase, the first predetermined connection expression indicating a relationship between the first phrase and the second phrase(Pg 1449, 5.1 Task Design, Ln 1-3, The tuples are obtained from the Open Mind Common Sense (OMCS) entries in the ConceptNet 5 dataset. Pg 1445, 1 Introduction, Para 3, Ln 5-7, ConceptNet contains tuples consisting of a left term, a relation, and a right term); 
generate a set of data, the set of data comprising the extracted pair of phrases and information indicating the relationship between the first phrase and the second phrase(Pg 1449, 5.1 Task Design, Ln 6-8, The next most confident 600 tuples (i.e., those numbered 1201–1800) were used to build a development set (DEV1). Pg 1449, 5.2 Word Embedding, Para 2, Ln 3-4, The tuple <soak in a hotspring, CAUSES, get pruny skin>); 
and train, based on the generated set of data, a relationship estimation model for estimating the relationship based on a relationship score between a second pair of phrases, the first pair of phrases and the second pair of phrases being distinct(Pg 1450, 5.4 Training and Tuning, Ln 1-3, We used AdaGrad (Duchi et al., 2011) for optimization, training for 20 epochs through the training tuples. Pg 1451, Final Results, Ln 2-4, We show the … TEST accuracies for our baselines and for the best configuration (tuned on DEV2) for each model. Pg 1445 Last 2 lines - Pg 1446 first line, To do this, we develop neural network models to embed terms and provide scores to arbitrary tuples).
Li does not teach a computer-readable non-transitory recording medium storing computer- executable instructions that when executed by a processor cause a computer system to.
In the same field of Natural Language Processing, Otsuka teaches a computer-readable non-transitory recording medium storing computer- executable instructions that when executed by a processor cause a computer system to(Para [0024], Ln 4-6 including a CPU, a RAM, and a ROM that stores a program and various data for executing a connection relationship estimation processing routine).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Li with the computer components of Otsuka, as it allows the processing routine to be executed(Para [0024], Ln 4-6).

Regarding Claim 20:
Claim 20 contains similar limitations as Claim 13, and is therefore rejected for the same reasons.

Regarding Claim 21:
Claim 21 contains similar limitations as Claim 14, and is therefore rejected for the same reasons.

Regarding Claim 22:
Claim 22 contains similar limitations as Claim 15, and is therefore rejected for the same reasons.

Regarding Claim 23:
Claim 23 contains similar limitation as Claim 16, and is therefore rejected for the same reasons.

Regarding Claim 24:
Claim 24 contains similar limitations as Claim 17, and is therefore rejected for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cai et al. “KBGAN: Adversarial Learning for Knowledge Graph Embeddings” 
Generator and discriminator for phrase pair and relation.
Socher et al. “Reasoning with neural tensor networks for knowledge base completion”
Tuple discriminator for knowledge base completion.
Bordes et al. “Translating embeddings for modeling multirelational data”
Tuple discriminator for knowledge base completion.
Yang et al. “Embedding entities and relations for learning and inference in knowledge bases”
Tuple discriminator for knowledge base completion.
Hashimoto et al. (US 20160357854 A1)
Generating causal relations between phrase pairs.
Hashimoto et al. (US 20150039296 A1)
Recognizing relations between phrases.
Lee et al. (US 10380259 B2)
Phrase relations knowledge base embedding model creation.
Kruengkrai et al. (US 20210286948 A1)
Causality recognition between phrases.
Wu et al. (US 20200159997 A1)
Phrase relation knowledge graph with Generative Adversarial Network.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658